11th Court of Appeals
Eastland, Texas
Opinion
 
John Raymond Wilkerson
            Appellant
Vs.                  No. 11-05-00006-CR -- Appeal from Brown County
State of Texas
            Appellee
 
            John Raymond Wilkerson has filed in this court a motion to withdraw his notice of appeal
and dismiss his appeal.  The motion is signed by both appellant and his counsel.  The motion is
granted.
            The appeal is dismissed.
 
                                                                                                PER CURIAM
 
June 16, 2005
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.